                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

BRET A. BIELEMA                                                                  PLAINTIFF

v.                                    5:20-cv-05104-PKH

THE RAZORBACK FOUNDATION, INC.                                                DEFENDANT


THE RAZORBACK FOUNDATION, INC.                                        COUNTER-PLAINTIFF

V.

BRET A. BIELEMA and NEIL CORNRICH                                 COUNTER-DEFENDANTS

                      DEFENDANT’S MOTION FOR LEAVE TO FILE A
                     REPLY IN SUPPORT OF ITS MOTION TO COMPEL

        Defendant/Counter-Plaintiff, The Razorback Foundation, Inc. (the “Foundation”), by and

through its attorneys, Friday, Eldredge & Clark, LLP, for its Motion for Leave to File a Reply in

Support of its Motion to Compel, states as follows:

        1.       On November 23, 2020, the Foundation filed its Motion to Compel Plaintiff Bret

Bielema to provide full and complete responses to the Foundation’s First Set of Interrogatories

and First and Second Request for Production of Documents and Brief in Support (“Motion”) (Doc.

Nos. 50 & 51).

        2.       Plaintiff filed an Opposition to the Motion and Brief in Support on December 7,

2020 (Doc. Nos. 52 & 53).

        3.       In his Opposition, Bielema asserts that the Foundation’s discovery requests are

“deliberately burdensome,” “unreasonable,” and “ill-conceived.” Not only is the information

requested well within the bounds of Rule 26, but it also is required for the Foundation to defend

the claims against it and to pursue its claims against Bielema and Cornrich. For example, Bielema



                                                1
FEC/44844.0001/8191462.1-12/8/20
pushes back on the Foundation’s requests for details and documentation of communications with

journalists. But Bielema has made these communications relevant by claiming that he honored his

mitigation obligations under the Release Agreement by communicating with the press. See

Bielema’s Discovery Responses, Doc No. 50-3, Interrogatory No. 11 (“Coach Bielema and Neil

Cornrich used their relationships with college football sportswriters and others to make clear

Coach Bielema was very interested in obtaining a suitable collegiate head coach position.”).

Indeed, these are the nearly the only job-search activities that Bielema claims to have made.

Further, these communications are relevant to Bielema’s false light claim against the Foundation.

        4.       Bielema accuses the Foundation’s counsel of refusing to make an effort to resolve

the discovery dispute.        Yet, at the same time, Bielema’s counsel acknowledges that the

Foundation’s counsel (i) granted Bielema an extension of time to respond; (ii) sent a good-faith

letter in an effort to resolve the dispute; and (iii) contacted Bielema’s counsel by telephone after

Bielema’s counsel represented that he would not be able to provide complete responses and could

not provide a date certain for doing so.

        5.       Bielema also raises objections regarding relevancy and burden that he failed to

make in response to the discovery requests (or in response to the Foundation’s November 17 good

faith letter).   For example, Bielema complains about the effort involved in searching for

communications with journalists, but he did not object to those requests based on burden until

now. See Doc. No. 50-3, Response to Interrogatory No. 16 & RFP No. 27.

        6.       Based on these baseless, and belated, arguments, Bielema asks the Court to impose

sanctions against the Foundation (again), this time pursuant to Federal Rules of Civil Procedure

26 and 37. As the briefing amply demonstrates, the Foundation simply has attempted to hold




                                                 2
FEC/44844.0001/8191462.1-12/8/20
Bielema to the standards set forth in the Federal Rules and has engaged in no conduct warranting

the imposition of sanctions.

        7.       The Foundation believes it is necessary to address the additional arguments raised

by Bielema in order to clarify the Foundation’s position. The Foundation also believes a Reply

would assist the Court in making its determination on the pending issues raised in the Motion.

        8.       Accordingly, the Foundation requests leave to file a Reply in Support of its Motion,

on or before December 14, 2020.

        WHEREFORE, the Foundation prays that its Motion for Leave to File a Reply in Support

of its Motion to Compel be granted and that the Court grant it any other relief to which it is entitled.



                                               Respectfully submitted,

                                               Marshall S. Ney, AR91108
                                               Robert W. George, AR98134
                                               Katherine C. Campbell, AR2013241
                                               Blake Z. Brizzolara, AR2017229
                                               FRIDAY, ELDREDGE & CLARK, LLP
                                               3350 S. Pinnacle Hills Parkway, Suite 301
                                               Rogers, AR 72758
                                               Office:       (479) 695-6049
                                               Facsimile:    (501) 244-5389
                                               mney@fridayfirm.com

                                               By:     /s/ Marshall S. Ney
                                                        Marshall S. Ney, AR Bar 91108




                                                   3
FEC/44844.0001/8191462.1-12/8/20
                                   CERTIFICATE OF SERVICE

        I, Marshall S. Ney, do hereby certify that the foregoing is being electronically filed with
the Court and that the below listed persons will receive a copy of the foregoing via the Court’s
electronic notification system (ECF), on or about this 8th day of December, 2020:

        Thomas A. Mars
        tom@mars-law.com

        R. Craig Wood
        cwood@mcguirewoods.com

        Benjamin P. Abel
        babel@mcguirewoods.com

        John C. Everett
        john@everettfirm.com

        John E. Tull, III
        jtull@qgtlaw.com

        Ryan K. Culpepper
        ryan@theculpepperfirm.com

        Richard N. Watts
        Richard.watts@wdtc.law

                                              /s/ Marshall S. Ney
                                              Marshall S. Ney




                                                4
FEC/44844.0001/8191462.1-12/8/20
